SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [X]Preliminary Proxy Statement [ ]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ]Definitive Proxy Statement [ ]Definitive Additional Materials [ ]Soliciting Material Pursuant to Sec. 240.14a-12 Insituform Technologies, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. [ ]Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: INSITUFORM TECHNOLOGIES, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS to be held on , 2008 TO THE OWNERS OF COMMON STOCK OF INSITUFORM TECHNOLOGIES, INC.: You are invited to attend Insituform Technologies, Inc.’s 2008 Annual Meeting of Stockholders.The meeting will be held on , , 2008 at a.m. local time at . The purposes of this year’s meeting are: (1) to elect seven directors, (2) to ratify the appointment of PricewaterhouseCoopers LLP as our independent auditors for the year ending December 31, 2008, and (3) to transact any other business that may properly come before the meeting or any adjournment(s) of the meeting. The Board of Directors set April 9, 2008 as the record date for the meeting.This means that if you were an owner of our common stock at the close of business on that date, you are entitled to receive this notice of the meeting and vote at the meeting and any adjournment(s) of the meeting. Whether or not you expect to attend the meeting, please vote by using the WHITE proxy card to vote by telephone or Internet, or by marking, signing, dating and returning the enclosed WHITE proxy card in the postage-paid envelope providedIf you have any questions or need assistance in voting your shares of our common stock, please call Innisfree M&A Incorporated, which is assisting us, toll-free at (888) 750-5834. As always, your vote is very important and your Board of Directors urges you to re-elect your directors by voting the enclosed WHITE proxy card today. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON , 2008: The Proxy Statement and 2007 Annual Report are available at www.insituform.com under Investors/SEC. * * * CAUTION * * * You should know that a Cayman Island-based hedge fund, TRF Master Fund (Cayman) LP, together with its affiliates and its investment advisor, Water Asset Management LLC (collectively, “TRF”), has notified us that it intends to (i) nominate five nominees in opposition to your directors and (ii) propose an amendment to the Company’s Amended and Restated By-Laws to set the number of directors at six. We strongly urge you to vote for the nominees proposed by the Board by using the enclosed WHITE proxy card and not to return any blue proxy card sent to you by TRF.If you have previously returned a blue proxy card sent to you by TRF, you can revoke it by using the WHITE proxy card to vote by telephone or Internet, or by marking, signing, dating and returning our Company’s WHITE proxy card in the postage-paid envelope provided.Only your last-dated proxy will count. In the event that there are not sufficient votes for a quorum or to approve the items of business at the time of the Annual Meeting, the Annual Meeting may be adjourned in order to permit further solicitation of proxies. By Order of the Board of Directors, David F.
